FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           April 20, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 STEVE F. SKERCE,

       Plaintiff - Appellant,

 v.                                                          No. 19-3244
                                                    (D.C. No. 2:18-CV-02040-HLT)
 TORGESON ELECTRIC COMPANY,                                    (D. Kan.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, HOLMES, and BACHARACH, Circuit Judges.
                 _________________________________

      Steve F. Skerce filed a complaint asserting employment-related claims against

his former employer, Torgeson Electric Company. The district court granted

summary judgment on most of the claims, with two of the claims proceeding to trial.

After a jury found in favor of Torgeson on those claims, the court entered judgment

in favor of Torgeson. Mr. Skerce now appeals. Exercising jurisdiction pursuant to

28 U.S.C. § 1291, we affirm in part and reverse in part.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      I. Factual Background

      The parties are familiar with the facts and we will only briefly summarize

them here. The relevant facts will be discussed in more detail with the issues on

appeal.

      Torgeson hired Mr. Skerce in October 2013 to work as an electrician on

various projects. While working on a project at a Dillons store, Mr. Skerce was

written up for cursing on the jobsite. Following that incident, Torgeson reassigned

him to work at the Kansas Bureau of Investigation (KBI) building jobsite in

September 2014.

      On January 29, 2015, Mr. Skerce injured his elbow at work. He then met with

Darla Hamilton, who handled human resources for Torgeson, to discuss his elbow

injury and workers’ compensation claim. Although Mr. Skerce was eligible to take

leave under the Family Medical Leave Act (FMLA) due to his elbow injury,

Ms. Hamilton did not advise him—either orally or in writing—that he was eligible

for FMLA leave or any other unpaid time off.

      Following his injury, Mr. Skerce’s doctors imposed various work restrictions,

and Torgeson accommodated those restrictions by having Mr. Skerce do light duty

work. Torgeson paid Mr. Skerce on days when light duty work was available and the

workers’ compensation insurer paid him on days when no such work was available.

      On April 21, 2015, Mr. Skerce’s doctors cleared him to return to full duty

work. Mr. Skerce called Ms. Hamilton to let her know he was cleared to return to

full duty. The next day, someone from Torgeson called him and said they would

                                          2
have to see what job site they were going to put him on and what they had available.

On April 23, Ms. Hamilton called Mr. Skerce to notify him that Torgeson was

terminating his employment.

         Mr. Skerce filed a complaint against Torgeson, alleging that Torgeson violated

the FMLA by interfering with his rights under the Act and retaliating against him for

exercising his rights under the Act; violated the Americans with Disabilities Act

(ADA), as amended by the ADA Amendments Act of 2008 (ADAAA), and the

Kansas Act Against Discrimination (KAAD) by failing to accommodate his

disabilities, discriminating against him based on his disabilities, and retaliating

against him for engaging in protected activity; and violated the Age Discrimination in

Employment Act (ADEA) and the Kansas Age Discrimination in Employment Act

(KADEA) by terminating him in part due to his age.

         Torgeson moved for summary judgment on all claims, asserting that it

“terminated Skerce’s employment as part of a reduction in force that was

implemented due to a work slowdown and reduced manpower needs.” Aplt. App.,

Vol. I at 93. Torgeson further asserted that it had “identified Skerce as a

‘substandard’ employee to terminate in the event of a reduction in force . . . .” Id. at

93-94.

         The district court granted the motion on most of the claims, but denied it with

respect to Mr. Skerce’s FLMA interference claim and his disability discrimination

claim based on his diabetes. After a trial on those claims, a jury found Torgeson had

not discriminated against Mr. Skerce based on his diabetes. The jury found Torgeson

                                            3
interfered with Mr. Skerce’s right to FMLA leave, but it also found the violation was

not willful and Torgeson would have terminated Mr. Skerce regardless of his

eligibility for FMLA leave. The district court entered judgment in favor of Torgeson.

         II. Discussion

         Mr. Skerce contends the district court erred by: permitting Torgeson to argue

at trial that it terminated Mr. Skerce as part of a reduction in force (RIF); dismissing

his ADEA and KADEA claims; dismissing his ADAAA claims for failure to

accommodate, discrimination, and retaliation; and dismissing his FMLA retaliation

claim. He also contends the jury’s finding that Torgeson’s interference with his

FMLA rights was not willful was against the weight of the evidence presented at

trial.

         Most of Mr. Skerce’s issues challenge the district court’s summary judgment

rulings. “We review summary judgment determinations de novo, applying the same

standard as the district court.” Dewitt v. Sw. Bell Tel. Co., 845 F.3d 1299, 1306

(10th Cir. 2017). This requires us to view the facts in the light most favorable to the

non-moving party. See id. “Generally, summary judgment should be granted if the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Id. (internal quotation marks omitted).

         On the question of whether the verdict was against the weight of the evidence:

         [O]ur review is limited to determining whether the record—viewed in the
         light most favorable to the prevailing party—contains substantial evidence
         to support the jury’s decision. Substantial evidence is something less than
         the weight of the evidence, and is defined as such relevant evidence as a
         reasonable mind might accept as adequate to support a conclusion, even if

                                              4
       different conclusions also might be supported by the evidence. Thus, we
       may reverse a jury’s verdict only if the evidence points but one way and is
       not susceptible to any reasonable inferences supporting the verdict.
Zia Shadows, L.L.C. v. City of Las Cruces, 829 F.3d 1232, 1247 (10th Cir. 2016)

(citations and internal quotation marks omitted).

                          A. Error in Permitting RIF Argument

       Mr. Skerce asserts in the heading for his first argument that “[t]he trial court

erred in permitting Torgeson to argue that Skerce was terminated as part of a

reduction in force.” Aplt. Opening Br. at 12 (boldface and capitalization omitted).

But we are unable to discern what district court ruling Mr. Skerce is seeking review

of with this argument. He does not explain how this issue was presented to the

district court, nor does he cite to where in the record the court ruled on it.

Mr. Skerce’s brief therefore fails to comply with Tenth Circuit Rule 28.1(a), which

requires that “[f]or each issue raised on appeal, all briefs must cite the precise

references in the record where the issue was raised and ruled on.” It also fails to

comply with Federal Rule of Appellate Procedure 28(a)(6), which requires “a concise

statement of the case setting out the facts relevant to the issues submitted for review,

describing the relevant procedural history, and identifying the rulings presented for

review, with appropriate references to the record (Rule 28(e)).”

       In its response to this argument, Torgeson explains Mr. Skerce filed a motion

in limine seeking “to preclude Torgeson from presenting evidence of a RIF or lack of

work in 2015 or that Skerce’s performance or attitude were substandard.” Aplee.

Resp. Br. at 21. The district court denied Mr. Skerce’s motion after construing it as

                                            5
an improper attempt to “exclu[de] . . . a defense and not [to exclude] evidence.”

Aplt. App., Vol. VI at 1557. But it is not clear to us that Mr. Skerce is seeking

review of the district court’s denial of his motion in limine. While he mentions the

hearing on his motion in limine, he does so only to complain about Torgeson’s

alleged change in its argument about the RIF. See Aplt. Opening Br. at 14. And

Mr. Skerce does not offer any argument as to how the court erred in resolving that

motion. See id. at 14-17.

      Mr. Skerce fails to identify where he presented this issue to the district court,

how the court ruled on it, or why that ruling was erroneous. We therefore conclude

Mr. Skerce has waived this issue by failing to adequately brief it. See Garrett v.

Selby Connor Maddux & Janer, 425 F.3d 836, 841 (10th Cir. 2005) (“Issues will be

deemed waived if they are not adequately briefed.” (alteration and internal quotation

marks omitted)).

                             B. ADEA and KADEA claims

      Mr. Skerce next argues that the trial court erred in dismissing his ADEA and

KADEA claims.1 Because there was no direct evidence of discrimination, the district

considered these claims “using the tripartite McDonnell Douglas burden-shifting

analysis,” Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1114 (10th Cir. 2007). The

McDonnell Douglas analysis proceeds as follows:


      1
        As the district court explained: “Both the ADEA and the KADEA prohibit
discrimination on the basis of age in employment decisions; protection extends to
individuals age 40 and older” and “[t]he analysis for claims of age discrimination is
the same under both statutes.” Aplt. App., Vol. V at 1322.
                                           6
       [T]he plaintiff first bears the burden of proving a prima facie case of
       discrimination. If the plaintiff successfully proves a prima facie case, the
       employer must articulate a legitimate, nondiscriminatory reason for the
       adverse employment action. Once the employer identifies a legitimate
       reason for its action, the burden shifts back to the employee to prove that
       the proffered legitimate reason was a pretext for discrimination.
Id. at 1114-15 (citations omitted).

       The district court determined Mr. Skerce established a prima facie case of

discrimination, but the court further determined Torgeson articulated a legitimate,

nondiscriminatory reason for his termination (the RIF). The court then concluded no

reasonable jury could find that Torgeson’s articulated reason for Mr. Skerce’s

termination was a pretext for discrimination. Although Mr. Skerce presented

evidence regarding the employees Torgeson hired before and after his termination,

many of the employees were not electricians and did not work any hours on the KBI

project (Mr. Skerce’s assigned project prior to his termination). The court further

explained that “[t]o make a comparison demonstrating discrimination, a plaintiff

must show that the employees were ‘similarly situated’—‘that is, reporting to the

same supervisor, held to the same standards, and afoul of those standards to at least

the same degree.’” Aplt. App., Vol. V at 1325 (quoting Roberts v. Int’l Bus. Machs.

Corp., 733 F.3d 1306, 1310 (10th Cir. 2013)). The court therefore concluded

Mr. Skerce “fail[ed] to present any credible evidence on the issue of pretext with

respect to his age discrimination claim,” and granted summary judgment in favor of

Torgeson. Id.




                                             7
       On appeal, Mr. Skerce does not address the district court’s conclusion that he

failed to present evidence that similarly situated employees were treated differently.

He has therefore failed to show that the court erred in granting summary judgment on

his age discrimination claims.

                                  C. ADAAA claims

       Mr. Skerce argues the district court erred in dismissing his ADAAA claims for

discrimination, failure to accommodate, and retaliation because the trial court did not

properly analyze his impairments under the 2008 amendments to the ADA.2 We

agree in part.3

       1. Discrimination claim

       A disability discrimination claim based on circumstantial evidence is also

analyzed under the McDonnell Douglas burden-shifting scheme. See Williams v.

FedEx Corp. Servs., 849 F.3d 889, 896 (10th Cir. 2017). To establish a prima facie

case, a plaintiff “must present evidence that (1) he is disabled within the meaning of

the ADA; (2) he is qualified to perform the essential functions of his job with or

without accommodations; and (3) he was terminated under circumstances which give

rise to an inference that the termination was based on his disability.” Smothers v.



       2
     The ADAAA’s amendments to the ADA went into effect on January 1, 2009.
ADAAA § 8, Pub. L. No. 110–325, 122 Stat. 3553 (2008).
       3
        Mr. Skerce does not challenge the district court’s dismissal of his state-law
claim for discrimination under the KAAD. Accordingly, any argument related to that
claim is deemed waived and we do not consider it. See Folks v. State Farm Mut.
Auto. Ins. Co., 784 F.3d 730, 737 (10th Cir. 2015).
                                           8
Solvay Chems., Inc., 740 F.3d 530, 544 (10th Cir. 2014) (brackets and internal

quotation marks omitted). To satisfy the first element, a plaintiff must show he can

meet one of the “three statutory definitions for ‘disability.’” Id. Under the ADAAA,

those are: “(A) a physical or mental impairment that substantially limits one or more

major life activities of such individual [(the ‘actual disability’ prong)]; (B) a record

of such an impairment [(the ‘record of’ prong)]; or (C) being regarded as having such

an impairment . . . [(the ‘regarded as’ prong)].” 42 U.S.C. § 12102(1); see also 29

C.F.R. § 1630.2(g)(1) (same).

      In response to summary judgment, Mr. Skerce argued he had a number of

impairments that qualified as disabilities under all three statutory definitions. The

district court concluded there was a factual dispute as to whether Mr. Skerce’s

diabetes qualified as a disability under the ADA, so his claim for discrimination

based on diabetes went to trial. But the court determined that his other health

conditions did not qualify as disabilities.

      The court concluded the elbow injury was “merely a temporary condition—his

doctor cleared him to return to full duty work after less than three months—and thus

does not qualify as a disability under the ADA.” Aplt. App., Vol. V at 1314. The

court further concluded “as to the majority of Plaintiff’s other ailments—specifically,

his alleged high blood pressure, depression, chronic back pain, chronic knee pain,

and joint pain—there is no record evidence indicating that those were anything but

temporary conditions or that they otherwise constitute physical or mental

impairments that substantially limit one or more major life activities.” Id.

                                              9
       Mr. Skerce argues that under the ADAAA “[n]either claims of an actual

disability nor a record of a disability require a Plaintiff to show that the impairment

was more than ‘temporary,’” Aplt. Opening Br. at 21, and “courts have held in

post-ADAAA cases that temporary injuries may qualify as disabilities,” id. at 22

(internal quotation marks omitted). We agree.

       In Adair v. City of Muskogee, 823 F.3d 1297, 1304 (10th Cir. 2016), we

explained that the parties and the district court had failed to analyze the plaintiff’s

disability discrimination claim under the governing version of the ADA—“[i]nstead

of relying on the ADAAA, they relied on the ADA.” The same is true for the district

court in this case—it failed to analyze Mr. Skerce’s claim under the ADAAA.

       In amending the ADA in 2008, Congress abrogated two Supreme Court

decisions because, in Congress’s view, those cases “had improperly narrowed the

broad scope of protection intended to be afforded by the ADA, thus eliminating

protection for many individuals whom Congress intended to protect.” Id. at 1305

(internal quotation marks omitted). “To reverse course, Congress passed the

ADAAA with the stated goal of ensuring that the definition of disability be construed

in favor of broad coverage.” Id. (alteration, ellipsis, and internal quotation marks

omitted).

       Although the district court did not consider Mr. Skerce’s claim under the

ADAAA, it correctly determined Mr. Skerce cannot proceed on a claim that he is

regarded as disabled if he has a temporary impairment lasting six months or less. A

“regarded as” claim requires him to show “that [the] impairment is neither transitory

                                            10
nor minor,” id. at 1306. “A transitory impairment is an impairment with an actual or

expected duration of 6 months or less.” 42 U.S.C. § 12102(3)(B). But the new

regulations explain that “[t]he six-month ‘transitory’ part of the ‘transitory and

minor’ exception to ‘regarded as’ coverage . . . does not apply to the definition of

‘disability’ under . . . the ‘actual disability’ prong . . . or . . . the ‘record of’ prong

. . . .” 29 C.F.R. § 1630.2(j)(ix). Instead, “[t]he effects of an impairment lasting or

expected to last fewer than six months can be substantially limiting within the

meaning of this section.” Id. (emphasis added). And three decisions of our sister

circuits—two published and one unpublished— have held that temporary conditions

may meet the definition of a disability for the “actual disability” and “record of”

prongs under the ADAAA. See Mancini v. City of Providence ex rel. Lombardi, 909

F.3d 32, 40-41 (1st Cir. 2018); Matthews v. Pa. Dep’t of Corr., 613 F. App’x 163,

168-69 (3d Cir. 2015); Summers v. Altarum Institute, Corp., 740 F.3d at 329-30

(4th Cir. 2014).

       Here, the record reflects that Mr. Skerce’s elbow injury prevented him from

working his regular duty as an electrician for almost three months and he was limited

to lifting ten pounds for at least two months. He asserted in district court, and

continues to assert on appeal, that his elbow injury substantially limited his major life

activities of performing manual tasks, lifting, and working. We also note the

Appendix to the regulations gives an example of an impairment that would not last

for more than six months but would still be substantially limiting under the “actual

disability” and “record of” prongs. It states: “For example, . . . if an individual has a

                                              11
back impairment that results in a 20-pound lifting restriction that lasts for several

months, he is substantially limited in the major life activity of lifting . . . .”

29 C.F.R. § 1630.2(j)(1)(ix) (app.).

       We conclude that the district court committed legal error when it failed to

consider Mr. Skerce’s elbow injury under the ADAAA and determined that the injury

could not qualify as a disability because it was a temporary condition. We further

conclude that the record will not permit us to affirm on the alternative ground that

Mr. Skerce’s elbow injury is not a physical impairment that substantially limits a

major life activity. We therefore reverse and remand to the district court to analyze

Mr. Skerce’s ADAAA discrimination claim based on his elbow injury under the

McDonnell Douglas framework.

       We reach the opposite conclusion with respect to Mr. Skerce’s other health

conditions. Even when considering these conditions under the ADAAA, none of

them qualify as disabilities under any of the statutory definitions. We therefore

affirm the district court’s grant of summary judgment on Mr. Skerce’s disability

discrimination claims based on those conditions.

       2. Failure to Accommodate

       Mr. Skerce argues that the district court erred when it only analyzed his failure

to accommodate claim with respect to his diabetes. We agree that the district court

should have also analyzed this claim with respect to his elbow injury, but we

conclude there is no reversible error because Mr. Skerce concedes that “Torgeson

provided leave and light duty to Skerce for several months following his elbow

                                             12
injury,” and that “[s]uch leave was a reasonable accommodation under the ADAAA.”

Aplt. Opening Br. at 28.

      3. Retaliation

      The McDonnell Douglas burden-shifting framework also applies to

Mr. Skerce’s ADAAA retaliation claim. See Lincoln v. BNSF Ry. Co., 900 F.3d

1166, 1209 (10th Cir. 2018).4 “To make out a prima facie case, a plaintiff must

demonstrate that (1) he engaged in protected opposition to discrimination; (2) a

reasonable employee would have found his employer’s subsequent action to be

materially adverse; and (3) a causal connection exists between his protected activity

and the employer’s action.” Id. (brackets and internal quotation marks omitted). A

request for a reasonable accommodation “constitutes a protected activity for purposes

of advancing an ADA retaliation claim.” Id.

      The district court determined that it was not clear whether Mr. Skerce engaged

in any protected activity, but to the extent he premised his retaliation claim on any

request for a reasonable accommodation, he did not request a reasonable

accommodation with respect to his diabetes (the only qualifying disability the district

court found). The district court failed to consider this claim with respect to

Mr. Skerce’s elbow injury. Mr. Skerce asserts that he received a reasonable



      4
         “The ADAAA primarily effected revisions to the ADA’s definition of
‘disability’ and “[t]hose revisions are not material” to the resolution of Mr. Skerce’s
retaliation claim. Dewitt, 845 F.3d at 1303 n.1. Although we refer to his retaliation
claim as alleging a violation of the ADAAA, we rely on authorities that apply and
construe the ADA, insofar as they are relevant. See id.
                                           13
accommodation for that injury when he was given light duty and he argues that,

contrary to the district court’s finding, he did satisfy the elements for a prima facie

case of ADAAA retaliation. He contends he engaged in protected activity, he was

terminated, and a causal connection exists between his protected activity and his

termination—he was terminated within two days of being released to full duty

following his elbow injury. We decline to consider whether Mr. Skerce has

established his prima facie case as that is for the district court to consider in the first

instance. We agree, however, that the court erred in not considering this retaliation

claim based on Mr. Skerce’s elbow injury, so we reverse and remand for the court to

consider it.

                                     D. FMLA claims

       1. Interference claim

       As noted above, the jury found Torgeson interfered with Mr. Skerce’s FMLA

rights, but that its conduct was not willful. The jury also found Torgeson would have

discharged Mr. Skerce regardless of his eligibility for FMLA leave. Mr. Skerce

argues the jury’s finding on willfulness was against the weight of the evidence.

       To show willfulness, “a plaintiff must demonstrate that his employer knew or

showed reckless disregard for whether its conduct was prohibited by the FMLA.”

Bass v. Potter, 522 F.3d 1098, 1104 (10th Cir. 2008) (internal quotation marks

omitted). Willful conduct “is generally understood to refer to conduct that is not

merely negligent.” Id. at 1103 (internal quotation marks omitted). And “[e]ven if an



                                             14
employer acts unreasonably, but not recklessly, in determining its legal obligation . . .

its conduct is not willful.” Id. (brackets and internal quotation marks omitted)

      Mr. Skerce asserts that “Torgeson [knowingly] and with reckless disregard

violated Skerce’s rights under the FMLA by failing to designate his leave for a

serious medical condition [(his elbow injury)] as FMLA, failing to give him notice of

his rights and [terminating him] within 2 (two) days of his release to return to work.”

Aplt. Opening Br. at 33. In support of this argument, Mr. Skerce asserts that

“Torgeson purposefully did not provide FMLA notice to any employee who suffered

a serious [medical] condition due to an injury that occurred at work.” Id.

      Torgeson’s corporate representative, Eric Duncan, testified at trial that if

someone was covered under a workers’ compensation claim, the company would

hold back the FMLA leave and not run it concurrently because the company felt the

workers’ compensation claim adequately covered the employee and the employee

received compensation the entire time. He said that when an employee suffered a

workplace injury, the company didn’t think about the FMLA; in contrast, if someone

reported a serious medical condition that was not related to a workers’ compensation

claim, then the company would assess whether the employee was covered under the

FMLA. Mr. Skerce was covered by a workers’ compensation claim during the time

he was also eligible for unpaid FMLA leave. Either Torgeson or the workers’

compensation insurer paid him during the time he was unable to work his regular

duty at Torgeson. Mr. Duncan further testified that even if Mr. Skerce’s leave had

been designated as FMLA leave, it would not have protected his job because

                                           15
Torgeson did not have work available for him and he would have been laid off

anyway.

      Viewing the evidence in the light most favorable to Torgeson, its failure to

notify Mr. Skerce that he was eligible for FMLA leave or to run his unpaid FMLA

leave concurrently with his paid workers’ compensation time could be viewed as

mere negligence or an unreasonable determination of its obligations under the FMLA

rather than a reckless disregard for Mr. Skerce’s FMLA rights. The evidence

therefore supports the jury’s finding that Torgeson interfered with Mr. Skerce’s

FMLA rights, but that its interference was not willful. The evidence also supports

the jury’s finding that Torgeson would have terminated Mr. Skerce regardless of his

eligibility for FMLA leave. Mr. Skerce has failed to show that “the evidence points

but one way and is not susceptible to any reasonable inferences supporting the

verdict.” Zia Shadows, 829 F.3d at 1247 (internal quotation marks omitted). We

therefore affirm the jury’s verdict on his FMLA interference claim.

      2. Retaliation claim

      Mr. Skerce alleged Torgeson unlawfully retaliated against him in violation of

the FMLA by terminating him after he took leave from January 2015 to April 2015.

FMLA retaliation claims are subject to the McDonnell Douglas burden-shifting

analysis. See Dewitt, 845 F.3d at 1318. And the first element of the prima facie case

is that the employee engaged in a protected activity. See id. The district court

concluded Mr. Skerce could not establish a prima facie case of retaliation because he

had not engaged in any protected activity under the FMLA—he neither requested

                                          16
FMLA leave nor availed himself of any FMLA rights or benefits. Mr. Skerce argues

he engaged in a protected activity when he took leave from his job due to his elbow

injury. But it is undisputed that Mr. Skerce never submitted a request for FMLA

leave and that Torgeson did not designate the leave for his elbow injury as FMLA

leave. He has not pointed to any legal authority to support the proposition that he

engaged in protected activity under the FMLA given these factual circumstances.

The district court therefore did not err in granting summary judgment on this claim.

      III. Conclusion

      For the foregoing reasons, we affirm the district court’s judgment, except for

the court’s decision to grant summary judgment on the ADAAA disability and

retaliation claims based on Mr. Skerce’s elbow injury. We reverse the court’s

judgment on those claims and remand for further proceedings consistent with this

decision.

                                               Entered for the Court


                                               Jerome A. Holmes
                                               Circuit Judge




                                          17